Citation Nr: 0533440	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-26 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for scoliosis.




ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The appellant served on active duty from June 18, 1987 to 
September 3, 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The decision denied the veteran's 
claim seeking entitlement to service connection for 
scoliosis.  

The Board notes that, at the request of the veteran, he was 
scheduled to present testimony at a hearing on appeal at the 
RO before a Veterans Law Judge on 
June 28, 2005.  However, the record includes evidence that 
the veteran failed to report.  As the record does not contain 
further indication that the veteran has requested that the 
hearing be rescheduled, the Board deems the veteran's request 
for a hearing withdrawn.  See 38 C.F.R. §§ 20.700-20.704 
(2005).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence of a current 
diagnosis of scoliosis.


CONCLUSION OF LAW

Claimed scoliosis was not incurred, or aggravated, in 
service.  38 U.S.C.A. 
§§  1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the VCAA was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Initially, the Board notes that VA is not required to provide 
notice or assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  

In this regard, the Board is satisfied that all relevant 
facts have been properly developed, to the extent possible, 
and no further notice or assistance to the veteran is 
required to comply with the VCAA.  The veteran was afforded 
the opportunity to provide lay or medical evidence, which 
might support his claim.  VA complied with the notice 
requirements of the VCAA, in letters sent to the veteran in 
January 2002, October 2002 and May 2003.  In the VCAA 
letters, the RO notified the veteran of what information the 
veteran needed to provide in support of his claim, what was 
needed to establish service connection, and that the veteran 
should provide any evidence he has that pertains to his 
claim.  Private medical records and examination reports are 
associated with the record.   

Furthermore, VA attempted to retrieve the veteran's service 
medical records in both November 2002 and January 2003.  In 
January 2002, service medical records were requested through 
the National Personnel Records Center (NPRC).  The NPRC 
indicated that neither service medical nor separation records 
were on file at NPRC.  In correspondence dated in January 
2003 from the Department of the Army medical center in Ft. 
Leonard Wood, Missouri, it was reported that no medical 
records were available regarding treatment of the veteran.  
Thus, there are no records to show whether the veteran was 
diagnosed with scoliosis while in service.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist." Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Moreover, the Board notes that there is no 
competent medical evidence of scoliosis.  Without a diagnosis 
for scoliosis, the veteran's claim must fail and therefore 
comes under the rubric of VAOPGCPREC 5-2004. As such, the 
Board finds that there has been no prejudice to the appellant 
in this case that would warrant further notice or 
development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 101(16) (West 2002); 38 
C.F.R. § 3.1(k) (2005); see also 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Since the appellant served 
less than 90 days on active duty, he is ineligible for 
consideration for presumptive service connection under the 
provisions of 38 C.F.R. §§ 3.307 and 3.309 (2005). 

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (in which 
the United States Court of Appeals for Veterans Claims 
(Court) held that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

In a December 1990 private medical examination report from 
University Community Hospital in Tampa, Florida, for an 
injury at work, the examiner noted that the veteran had mild 
ventral subluxation of the upper portion of the sacrum in 
relationship to L5.  The records also revealed no fracture, 
bone destruction, or other specific acute abnormality.  Spina 
bifida occulta was noted at the level of S1.  X-rays of the 
spine were taken with no diagnosis of scoliosis.  

The only other evidence the veteran has submitted that 
supports his service-connection claim are his own statements, 
the statements of his wife, and a letter he wrote to his wife 
while in service claiming that he had a back problem.  Their 
statements as to their belief that he has scoliosis related 
to his service is not competent evidence with regard to the 
nexus issue.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  They, as laypersons, with no apparent medical 
expertise or training, are not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. at 494-95.  
Thus, their statements do not establish the required evidence 
needed, and the service-connection claim must be denied. 

As the preponderance of the evidence is against the veteran's 
claim for service connection for scoliosis, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-56 (1990).


ORDER

Service connection for scoliosis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


